IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20241
                         Summary Calendar



DAVID LERONE KING,

                                         Plaintiff-Appellant,

versus

JERRY L. STRAIN, Sergeant;
ROBERT L. OTT; MICHAEL W. COUNTZ;
KENT RAMSEY; WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-94-CV-3155
                        --------------------

                        September 17, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     David Lerone King, Texas state prisoner #592507A, appeals

from a judgment for defendant Strain following a jury trial on

King’s civil rights complaint.   King argues that the district

court erred by denying his requests for the appointment of

counsel.   The district court did not abuse its discretion by

denying King’s requests for counsel.    See Ulmer v. Chancellor,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-20241
                               -2-

691 F.2d 209, 212 (5th Cir. 1982).   Accordingly, the judgment of

the district court is AFFIRMED.

     AFFIRMED.